Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
“providing a state space model of behaviour of a physical system, the state space model including covariances for state transition and measurement errors;
“providing a data-based regression model for prediction of state variables of the physical system;
“determining a prediction vector of state variables based on the state vector, using the data-based regression model; and
“combining information from the state space model with predictions from the data-based regression model through a Bayesian filter.”
 A state space model and a regression model are mathematical relationships that involve mathematical calculations and are therefore abstract ideas. Determining a prediction vector using a regression model is also mathematical calculations. And combining information through a Bayesian filter is also mathematical calculations and therefore an abstract idea. This judicial 
Claims 2-4 further detail the nature of the Bayesian filter, so they too are mathematical calculations. The present claims therefore recite an abstract idea without significantly more.
Claim 5 recites “the data-based regression model comprises a trained Recurrent Neural Network.” A Recurrent Neural Network is a generic computing component, and the claim only recites it at a high degree of generality, so it does not render the claim significantly more than the abstract idea.
Claim 6 recites “wherein the physical system is time continuous, the Recurrent Neural Network is interpolated between discrete time steps and the Bayesian filter comprises a Continuous Kalman Filter.” Specifying that the physical system is time-continuous merely adds a known detail to a generic component. And specifying additional constraints on the Recurrent Neural Network and the Bayesian filter do not change the fact that they are a generic computing component and a mathematical relationship, respectively. So the present claim does not recite significantly more than an abstract idea.
Claim 7 recites “An apparatus comprising: an interface for observing a state vector comprising state variables in a physical system; a processing means, adapted to carry out a 
Claim 9 recites “outputting a signal that identifies a pending critical situation of the physical system.” Identifying a situation is a mental process of judgement or evaluation, which is an abstract idea. Outputting a signal is insignificant extra-solution activity, and therefore not significantly more than the abstract idea. There are no additional elements to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “combining an output of the state space model with an output of the data-based regression model through a Bayesian filter to produce a joint state prediction to a given control input and initial state for predicting the future state of the technical system.” The term “initial state” lacks an article such as “an.” It is also unclear if “initial state” is an input (along with “a given control input) or if it is an output of the joint state prediction. And it is unclear what part of the present limitation is “for predicting the future state of the technical 
Regarding Claims 2-9, they are rejected as being dependent on a rejected base claim.
Regarding Claim 10, it recites “the technical system,” which is indefinite as described for claim 1. The present claim also recites “the physical system,” so it is further unclear if the physical system and the technical system refer to a single system or two separate systems. For the purposes of examination under prior art, the examiner will consider either interpretation.
Regarding Claim 11, it recites “the physical system” and “the technical system,” which is indefinite as described for claims 1 and 10.
Regarding Claim 12, it recites “the technical system,” which is indefinite as described for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2018/0348717, hereinafter “Zhao”) in view of Drees (U.S. 2019/0041811), and further in view of Adam et al. (U.S. 2014/0324339, hereinafter “Adam”).
Regarding Claim 1, Zhao teaches a method for predicting a future state of a physical system (¶ [0045]), the method comprising:
providing a state space model of behaviour of the physical system (¶ [0047] – [0050]—the predictive inferential model, such as an FIR model, is a state space model of a physical system that operates on collected measurements of the physical system. ¶ [0089] further explains that the FIR model is a state-space model);
providing a data-based regression model for prediction of state variables of the physical system (¶ [0082] and [0091] – [0092]—a steady-state linear regression model is built);
observing a state vector comprising state variables of the physical system (¶ [0084]—observed variables constitute a state vector); and
determining a prediction vector of state variables based on the state vector, using the data-based regression model (¶ [0101 – [0103]).
Zhao further teaches combining information from the state space model with predictions from the data-based regression model (¶ [0092]—a hybrid, dynamic predictive inferential model is re-assembled by combining the FIR filters {state-space model} with the steady-state linear regression model), but does not specifically teach combining an output of the state space model with an output of the data-based regression model through a Bayesian filter to produce a joint state prediction to a given control input and initial state for predicting the future state of the technical system. However, Drees teaches combining an output of a neural network model with an output of a data-based regression model through a Bayesian filter to produce a joint state prediction to a given control input and initial state for predicting the future state of the technical system (fig. 5; ¶ [0085]—the output of an ANN {artificial neural network} model is combined with the output of a regression model using a Kalman filter, which is a type of Bayesian filter).

Zhao/Drees does not specifically teach the state space model including covariances for state transition and measurement errors. However, Adam teaches state space model including covariances for state transition and measurement errors (¶ [0020], [0045], and [0051]—covariance matrix and noise space containing system error quantities).
All of the claimed elements were known in Zhao/Drees and Adam and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the covariance matrix and measurement errors Adam with the state space model and combining information of Zhao to yield the predictable result of providing a state space model of behaviour of a physical system, the state space model including covariances for state transition and measurement errors. One would be motivated to make this combination for the purpose of enabling the determination and tracking of objects in a way that allows adaptation to changing requirements of the system (Adam, ¶ [0028]).
Regarding Claim 2, Zhao/Drees/Adam teaches wherein the Bayesian filter is a Kalman filter (Drees, ¶ [0085] and Adam, ¶ [0059] – [0060]).
Regarding Claim 3, Zhao/Drees/Adam teaches wherein the Bayesian filter is an Extended Kalman filter (Adam, ¶ [0059] – [0060]).
Regarding Claim 4, Zhao/Drees/Adam teaches wherein the Bayesian filter comprises a particle filter (Adam, ¶ [0059] – [0060]).
Regarding Claim 7, Zhao/Drees/Adam teaches an apparatus (Zhao, fig. 5; ¶ [0118]) comprising:
an interface for observing a state vector comprising state variables in a physical system (Zhao, figs. 3B and 3C; ¶ [0074]);
a processing means, adapted to carry out the method according to claim 1 (Zhao, fig. 5, Central Processor Unit 84; ¶ [0118]).
Regarding Claim 8, Zhao/Drees/Adam teaches outputting a signal to activate a countermeasure within the technical system to prevent a pending critical situation of the physical system (Drees, ¶ [0070] and [0072]).
Regarding Claim 9, Zhao/Drees/Adam teaches outputting a signal that identifies a pending critical situation of the physical system (Drees, ¶ [0070] and [0072]).
Regarding Claim 10, Zhao/Drees/Adam does not explicitly teach protecting a motor of the technical system based on the future state of the physical system. However, Drees teaches turning motors on and off in a system (¶ [0065]) and taking actions to prevent faults from becoming more severe (¶ [0070] and [0072]). The examiner takes official notice that it is well-known in the art to turn a motor off when a fault is identified to protect the motor from damage.
Regarding Claim 11, Zhao/Drees/Adam teaches:

providing a state variable forecast based on the measurements (Zhao, ¶ [0051], [0081], and [0091] – [0092]);
determining that the state variable forecast indicates a pending critical situation of the technical system by comparing the state variable forecast to a predetermined threshold (Zhao, ¶ [0043]); and
implementing a countermeasure within the technical system to prevent an occurrence of the pending critical situation (Drees, ¶ [0070] and [0072]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view Drees in view of Adam, as applied to claim 1, above, and further in view of Kaifosh et al. (U.S. 2018/0020978, hereinafter “Kaifosh”).
Regarding Claim 5, Zhao/Drees/Adam does not specifically teach wherein the data-based regression model comprises a trained Recurrent Neural Network. However, Kaifosh teaches that a trained recurrent neural network may be substituted for a regression model (¶ [0013] and [0109]).
All of the claimed elements were known in Zhao/Drees/Adam and Kaifosh and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the recurrent neural network as a regression model of Kaifosh with the data-based regression model of Zhao/Drees/Adam to yield the predictable result of wherein the data-based regression model comprises a trained Recurrent Neural Network. A 
Regarding Claim 6, Zhao/Drees/Adam/Kaifosh teaches wherein the physical system is time continuous (Zhao, ¶ [0045] and [0047]), the Recurrent Neural Network is interpolated between discrete time steps (Kaifosh, ¶ [0052]—the recurrent neural network operates in discrete update cycles, i.e. time steps) and the Bayesian filter comprises a Continuous Kalman Filter (Adam, ¶ [0041] and [0072] and Kaifosh, ¶ [0108]—the Kalman filter clearly operates on the continuously acquired data, so it comprises a Continuous Kalman filter).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view Drees in view of Adam, as applied to claim 1, above, and further in view of Guan et al. (U.S. 2019/0035605, hereinafter “Guan”).
Regarding Claim 12, Zhao/Drees/Adam teaches training and validation of the data-based regression model (Zhao, ¶ [0045] and [0056] – [0058] and Drees, ¶ [0080]), but does not explicitly teach: splitting an available historical data of the technical system into a training data set and a validation data set; training the data-based regression model using the training data set; and applying the data-based regression model to the validation data set for predicting system outputs to given inputs. However, Guan teaches splitting an available historical data of a technical system into a training data set and a validation data set; training a data-based regression model using the training data set; and applying the data-based regression model to the validation data set for predicting system outputs to given inputs (¶ [0147] – [0148]).
All of the claimed elements were known in Zhao/Drees/Adam and Guan and could have been combined by known methods with no change in their respective functions. It therefore .

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-12 with respect to prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Zhao and Adam do not teach all of the amended limitations of claim 1 and new claim 12, new prior art references Drees and Guan teach these limitations in combination with Zhao and Adam, as detailed above. Note also the new rejections under 35 U.S.C. 112(b) necessitated by the applicant’s amendment.
Applicant’s arguments with respect to 35 U.S.C. 101 filed 29 October 2021 have been fully considered but they are not persuasive. On page 16 of the remarks, the applicant argues that the predictions of the claims are more than an abstract idea because they are predictions about a physical system. However, as detailed above, all of the steps of claims 1-6 and 9 are merely ideas about the system; claim 7 includes an apparatus, but it is comprised of generic computing 
On page 17 of the remarks, the applicant argues that the prediction accuracy of the method of claim 1 is improved, thus reciting a practical application. However, a prediction method does not by itself improve the functioning of a computer or other system. As described above, claim 1 does not apply the predictions to perform anything practical, so the mental processes recited remain an abstract idea. The applicant further argues that “the claimed method is integrated into a practical application because the improved technical system state prediction is used to forecast the behavior of the technical system to prevent potentially dangerous situations from occurring to the technical system. Countermeasures can be implemented to prevent pending critical situations from occurring, such as outputting alert signals or activating a means to prevent the critical situation. As one example, the claimed method can forecast a state of the technical system that indicates that an overheating of a motor of the technical system is about to take place.” However, none of these processes are recited by claim 1. The examiner agrees that claims 8 and 10-12 integrate the abstract idea into a practical application for exactly this reason, but such limitations are absent from claims 1-7 and 9.
On page 18 of the remarks, the applicant argues that claim 1 as a whole (as determined under step 2B) transforms the nature of the claim into a patent-eligible application because it “allows for predicting future system states that can be useful for preventing impending critical situations within the physical system.” Although the predictions may be useful for such a purpose, claim 1 does not recite applying the predictions to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Derenick et al. (U.S. 2017/0267374) teaches combining estimates from sensors using a Bayesian filter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129